Citation Nr: 1335444	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 1979 to November 1979, and unverified Army National Guard service.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of entitlement to service connection for hepatitis C.

The Board notes that a February 2012 internal VA note related to the Veteran's scheduled VA examination indicates that he cancelled his appointment and did not want to pursue his claim.  In response, the RO sent the Veteran letter, in May 2012, requesting a written statement as to the withdrawal of his claim.  To date, however, the Veteran has not submitted any written statement indicating his desire to withdraw his appeal.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Thus, the issue remains on appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for hepatitis C, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2006 rating decision denied entitlement to service connection for hepatitis C.  The Veteran did not appeal.

2.  The evidence received since the November 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  A November 2006 RO decision that denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The evidence added to the record since November 2006 is new and material; the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  The Board notes, as will be discussed below, that further assistance is necessary prior to review of the merits of the claim.

New and Material Evidence

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013).

Courts have held that 38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Service connection for hepatitis C was initially denied by a rating decision in November 2006, on the grounds that there was no in-service incurrence of a hepatitis C risk factor, and the medical evidence submitted indicated a past or present hepatitis C infection, but did not verify whether the infection was active or had been resolved.  The RO also noted that the Veteran failed to respond to VA letters requesting more information about medically recognized hepatitis C risk factors.  There was no appeal filed or relevant evidence submitted within one year, and that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

The Veteran filed a claim of service connection for hepatitis C in June 2010, which was denied by the September 2010 RO rating decision on appeal.  The RO found that the supplemental information the Veteran submitted on appeal was not new and material information, because it failed to properly diagnose hepatitis C; the infection was diagnosed by Serum Glutamic Pyruvate Transaminase (SGPT) and Serum Glutamic-Oxaloacetic Transaminase (SGOT) laboratory finding, and not the Equine Infectious Anemia (EIA) or Enzyme-linked Immunosorbent Assay (ELISA) test, results confirmed by a positive Recombinant Immunoblot Assay (RIBA) or a positive hepatitis C Viral Ribonucleic Acid (HCV RNA) test.  The RO also found that the evidence failed to provide a link between hepatitis C and the Veteran's military service.

After failing to locate the Veteran's initial Substantive Appeal, in November 2011, the RO sent a letter to the Veteran advising of this development and requesting that he file a new Substantive Appeal.  Thereafter, the Veteran resubmitted his Substantive Appeal in December 2011.  At that time, he asserted that he was infected with hepatitis C when he received inoculations during service delivered by air injectors that used multi-dose bottles.  He states that he has never been an IV drug user, never had a tattoo, never had an organ transplant, and never received a blood transfusion.  According to the Veteran, the only risk factor for hepatitis C he has is the air injector inoculations during service.  

Enclosed with the Veteran's Substantive Appeal form is a Veteran Benefits Administration (VBA) Fast Letter 04-13, dated in June 2004, regarding the "relationship between immunization with jet injectors and hepatitis C infection as it relates to service connection," which states that "despite the lack of any scientific evidence to document transmission of hepatitis C Virus (HCV) with air gun injectors, it is biologically plausible."  

The Board notes that the Veteran, in his December 2011 statement, also refers to a January 1998 Department of Defense Epidemiology Board document that he alleges strongly recommends that multi-use jet gun injectors not be used because of transmission of blood borne diseases.  This January 1998 document is not included in the claim file.  However, included with the Veteran's appeal transmittal is an August 2005 document from the Department of the Air Force, Air Force Institute of Operational Health, which concluded that it was plausible for a service member to be infected with HCV during a jet injector vaccination at basic training.  The Board notes that, prior to the Veteran's December 2011 Substantive Appeal, the record was absent of this information that could link the Veteran's hepatitis C to his service.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Board finds that the evidence received since VA's prior final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material.  The Board finds that the VBA Fast Letter and the Department of the Air Force document are material evidence that raise a reasonable possibility of substantiating the claim.  
 
Such new and material evidence having been received, the claim is reopened.  As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in July 2010 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claim.

As a preliminary matter, the most recent VA treatment records are dated in September 2010.  There is no evidence that the Veteran has ceased VA treatment.    

The Veteran asserts that he was infected with hepatitis C when he received inoculations during service delivered by air injectors that used multi-dose bottles.  His service records show immunization in May 1979 and July 1979.  In his December 2011 statement, he denied hepatitis C risk factors to include IV drug use, tattoos, organ transplants, and blood transfusions.  

The Veteran has not yet been afforded a VA examination to determine the etiology of any present hepatitis C infection.  It appears that the Veteran's current hepatitis C infection was diagnosed by SGPT and SGOT laboratory findings, and not the EIA or ELISA test, results confirmed by a positive RIBA or a positive HCV RNA test.  On remand, the Veteran should be provided a hepatitis C test under the EIA or ELISA method with results confirmed by a positive RIBA, or a HCV RNA test.   
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in Big Spring, Texas dated from September 2010 to the present.  Any and all responses, including negative responses, must be added to the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Then, schedule a VA examination to diagnose the Veteran's hepatitis C infection using the EIA or ELISA test confirmed by a positive RIBA, or HCV RNA test.  The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any hepatitis C infection was incurred in or otherwise aggravated by service, or is otherwise related to service, specifically considering the Veteran's risk factors including those denied in his December 2011 letter, such as, tattoos, intravenous drug use, and blood transfusions; as well as his yet to be determined sexual history.  The examiner must also consider the Veteran's in-service immunization records in May 1979 and July 1979.  

The examiner should also consider the Veteran's lay statements as to any in-service and post service symptoms related to hepatitis C.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this Remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


